Order entered December 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00864-CV

                        JOHNSON & JOHNSON, ET AL., Appellants

                                               V.

                                 LINDA BATISTE, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-14350

                                           ORDER
       We GRANT appellee’s December 17, 2014 unopposed second motion for an extension

of time to file a brief. Appellee shall file a brief by JANUARY 12, 2015. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE